Citation Nr: 1618281	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-40 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of cervical spine injury (hereinafter "cervical spine disability"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1975 and from August 1975 to June 1984 with additional Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2010, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left wrist disability was remanded in June 2013, along with the claims currently on appeal.  Following development conducted pursuant to that remand, the Agency of Original Jurisdiction (AOJ) granted service connection for left wrist ganglion cyst in a July 2013 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In April 2016, the Veteran's representative enclosed a waiver of RO consideration for evidence received after the last adjudication by the AOJ.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's cervical spine disability has been manifested by forward flexion greater than 30 degrees and a combined range of motion greater than 170 degrees, without muscle spasm, guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  From July 8, 2013, the Veteran's right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability has been manifested by moderate incomplete paralysis.

3.  From July 8, 2013 to February 12, 2015, the Veteran's left upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability was manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  From July 8, 2013, the criteria for a rating of 40 percent, but no higher, for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8513 (2015).

3.  From July 8, 2013 to February 12, 2015, the criteria for a rating of 30 percent, but no higher, for left upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8513 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO provided the Veteran with VCAA-compliant notice by letter dated in September 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board finds that the Veteran has received notice compliant with the VCAA.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records and service personnel records, as well as post-service VA and private treatment records, and VA examination reports.  Furthermore, an additional VA examination was conducted in February 2015 in accordance with the June 2013 remand instructions.  Therefore, the Board finds that the duty to assist has been met, and that there has been substantial compliance with the prior remand instructions.  Thus, no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Additionally, the Veteran was also afforded a hearing before an RO decision review officer.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO official who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the RO official identified the issue to the Veteran, and the Veteran testified as to his symptomatology and treatment history for the issue on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the DRO hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection for the Veteran's cervical spine disability was originally granted in a July 1997 rating decision with a 10 percent disability evaluation assigned.  The Veteran filed the instant claim seeking an increased evaluation in August 2008.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's cervical spine disability is rated under Diagnostic Code 5243 under the criteria for intervertebral disc syndrome (IVDS).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.      § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.

Alternatively, the Veteran's cervical spine disability can be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

The Veteran was first afforded a VA examination in connection with the instant claim in September 2008.  He reported flare-ups of neck pain radiating to the right shoulder occurring 3-4 times per week, lasting 35-60 minutes with pain measuring at an 8.5 on a 10 scale, neck stiffness, head locking and numbness.  The flare-ups cause him to stop driving after 30-45 minutes on long journeys.  He denied any functional effects on his mobility or with activities of daily living, although he must be cautious of his neck condition in his occupation as a correctional officer.  Upon physical examination, muscle strength was reported as intact in the upper and lower extremities with no atrophy.  Average pulses and positive proprioception were reported in the bilateral upper extremities.  Radiculopathy was not noted by the examiner.  A nonpainful and stable scar measuring 4" by 1/2" was noted on the neck.  Range of motion testing revealed forward flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 30 degrees, right lateral rotation to 60 degrees, left lateral flexion to 30 degrees and left lateral rotation to 60 degrees.  Objective evidence of painful motion was reported at the end of each motion, but no objective evidence of spasm, weakness, or tenderness was recorded.  Following repetitive motion there was no additional loss of joint function, but the examiner noted functional loss in the form of weakened movement, fatigue, lack of endurance, and pain.  Although a mild ankylosis of the lower cervical spine was noted, the cervical spine had no postural abnormalities, complete ankylosis, or musculature abnormalities.  Finally, the examiner reported that the Veteran experienced no incapacitating episodes due to IVDS and stated that the Veteran missed two-to-three days of work in the past year due to his neck condition.

The Veteran was again examined in July 2013.  He reported dull pain at rest flaring to sharp radiating pain to his right posterior upper arm occurring when driving over an hour or bending his neck laterally.  This pain is accompanied by numbness and paresthesias in the bilateral upper extremities radiating through the ulnar aspects of the forearms/hands into the 3rd-5th digits with fatigue and weakness.  The flare symptoms cause difficulty with playing sports, exercising or driving.  The Veteran had retired as a correctional officer but engaged in freelance photography.  Range of motion testing showed forward flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 20 degrees, right lateral rotation to 30 degrees, left lateral flexion to 25 degrees and left lateral rotation to 35 degrees, with objective evidence of painful motion was reported at the end of each motion.  Following repetitive motion there was no additional loss of joint function, but the examiner noted functional loss in the form of less movement than normal, weakened movement, excess fatigability, pain, and disturbance of locomotion.  Guarding or muscle spasm was present but it was deemed insufficient to result in abnormal gait or spinal contour.  Muscle strength was normal except for bilateral finger flexion and abduction where active movement with some resistance was noted.  The examiner noted radiculopathy, with symptoms consisting of moderate intermittent pain in the right upper extremity, moderate paresthesias and/or dysesthesias, and numbness in the bilateral upper extremities.  The C5-C6, C7, and C8-T1 nerve roots were involved and the radiculopathy was noted as moderate on the right side.  IVDS was not noted.  

During VA primary care in October 2014, the Veteran reported right hand tremors for the past few months and was referred to a neurologist.  In November 2014, a VA neurologist noted the Veteran's reports of bouts of tremors occasionally preceded by right hand paresthesias most noticeable when trying to carry food or while acting as a photographer.  Upon physical examination a mild, intermittent rest and kinetic tremor were noted in the right hand and arm.  The neurologist provided an assessment of possible essential tremor or early Parkinson's disease and commented that the symptoms are mild and not causing any significant functional impairment.  

The final VA examination of record is from February 2015.  Daily flare-ups of pain lasting less than one hour were reported.  The Veteran reported pain traveling down his right arm to his hand, sometimes associated with numbness and tingling in his fingers.  He stated that he is retired but writes books and does photography as a hobby.  Range of motion testing showed forward flexion to 40 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, right lateral rotation to 50 degrees, left lateral flexion to 30 degrees and left lateral rotation to 50 degrees.  Following repetitive motion there was no additional loss of joint function, but the examiner noted functional loss in the form of pain, fatigue, and lack of endurance and could not provide an opinion as to the reduced range of motion outside of a clinical setting without speculation.  The examiner recorded the Veteran's reports of functional loss in the form of pain, fatigue and lack of endurance during flare-ups, but again could not provide an opinion as to any additional range of motion loss without speculation.  No muscle spasm was present and reflexes were found to be normal.  The examiner noted moderate radiculopathy of the right side manifested by moderate intermittent pain, and mild paresthesias, dysesthesias and numbness of the right upper extremity, with involvement of the C5-C6, C7, and C8-T1 nerve roots.  The examiner remarked that the right upper extremity radiculopathy is likely related to the cervical spine disability causing mild-to-moderate functional impairment when symptomatic.  However, the examiner noted that the Veteran's left side was not affected by radiculopathy and noted no left upper extremity symptoms.  No incapacitating IVDS episodes were noted and the Veteran's scar was found to measure 8.5cm x 0.5cm and not to be painful or unstable.  

After review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's cervical spine disability is not warranted during the period on appeal.

The medical evidence of record shows that the cervical spine disability was manifested by forward flexion greater than 30 degrees and a combined range of motion greater than 170 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis of the entire cervical spine, or incapacitating episodes due to IVDS.  In this regard the September 2008, July 2013, and February 2015 VA examinations each revealed forward flexion to 40 degrees with combined ranges of motion of 260, 190, and 230, respectively, with no additional loss following repetitive motion.  While the September 2008 examiner noted ankylosis of the lower cervical spine, the evidence of record does not show ankylosis of the entire cervical spine necessary for a 30 or 40 percent rating.  VA and private treatment records from this period do not note reduced range of motion or other symptoms or functional impairment warranting a higher rating, nor were incapacitating episodes due to IVDS shown.  Accordingly, an evaluation in excess of 10 percent is not warranted.

The Board has considered the Veteran's statements, including his March 2010 DRO hearing testimony, regarding the difficulty he experiences playing sports, exercising and driving, as well as his subjective symptoms including stiffness, tightness, and pain.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of his cervical spine disability.  

However, the Board finds that separate ratings are warranted for the Veteran's cervical spine radiculopathy.  Addressing the right upper extremity, the Board finds that as of July 8, 2013, a separate 40 percent rating is warranted for the Veteran's radiculopathy of the right upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).  Specifically, the July 2013 examiner reported moderate radiculopathy in the right cervical spine nerve roots and the February 2015 examiner associated the Veteran's right upper extremity radiculopathy with his cervical spine disability.  The examination reports reflect that his right arm is his dominant arm.  Because Diagnostic Code 8513 contemplates all radicular groups, and because the 40 percent rating is the highest possible rating for moderate radiculopathy, the Board finds that it is the most favorable to the Veteran.  Consequently, an additional 40 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8513 is warranted, effective as of July 8, 2013.  Turning to the left upper extremity, the July 2013 examiner also found moderate radiculopathy in the left cervical spine nerve roots; however, the February 2015 examiner noted that radiculopathy was not affecting the Veteran's left side.  Furthermore, the Veteran reported right arm but not left arm pain during the 2015 examination.  Consequently, an additional evaluation of 30 percent for moderate radiculopathy of the Veteran's non-dominant extremity is warranted from July 8, 2013 to February 12, 2015.  The Board notes that while the Veteran complained of right arm pain during the September 2008 VA Examination, the neurological examination was normal and radiculopathy was not noted.  

Finally, the Board has considered whether an additional evaluation for the Veteran's surgical scar is warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  However, the scar has been shown to be less than 39 square centimeters, and not unstable or painful.  In that regard, the September 2008 and July 2015 VA examinations noted that the scar measured from 8.5cm to 10.16cm x .5cm to 3.81cm and was not painful or unstable.  

III. Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating schedule and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, contemplate functional loss, and provide for additional or more severe symptoms than currently shown by the evidence, including more severe limitation of motion and ankylosis.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported cervical spine symptoms are consistent with the degrees of disability addressed by the evaluations.  Furthermore, the evidence does not suggest that the Veteran's cervical spine disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluations, or that the Veteran has been frequently hospitalized as a result of this condition.  Consequently, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for extraschedular consideration is not warranted.  Id.

Finally, the Veteran has not asserted that his cervical spine disability has rendered him unable to obtain and maintain substantially gainful employment, nor does the evidence indicate such.  Although the Veteran is currently retired, he reported during the July 2013 VA examination that he works as a freelance photographer and during the February 2015 VA examination that he writes books and continues to practice photography as a hobby.  Therefore, action on a claim of entitlement to a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.


ORDER

An evaluation in excess of 10 percent for the service-connected residuals of cervical spine injury is denied.

From July 8, 2013, a separate 40 percent rating, and no higher, for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability is granted, subject to the law and regulations governing payment of monetary benefits.

From July 8, 2013 to February 12, 2015, a separate 30 percent rating, and no higher, for left upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

While additional delay is regrettable, the Board finds that additional development is needed prior to appellate review of the remaining claims.

Pursuant to the Board's June 2013 remand instructions, in July 2013 a VA clinician administered a knee examination and provided diagnoses of right knee meniscus tear and left knee degenerative joint disease (DJD).  The Board directed the examiner to comment on the Veteran's October 1976 left knee treatment, the report of a January 1984 fall causing knee aches, and the report of bilateral knee pain since the fall on the April 1984 separation examination in providing the nexus opinions.  The examiner opined that it was unlikely that either knee condition was related to service because there was no continuity of care between the Veteran's in-service fall and left knee injuries and the right knee and left knee diagnoses in 2004 and 2008, respectively.  The examiner also noted that the Veteran complained of right knee pain in connection with a March 1995 motor vehicle accident.  

Remand is required because the examiner did not address the Veteran's report that he has experienced continuous knee pain since service.  See March 2010 DRO hearing testimony.  In this regard, the VA examiner's rationale for the negative nexus is based on the lack of continuity of care of his knees between service discharge and diagnoses of the knee conditions 20 years or more after service.  However, continuity of care is not required.  The Veteran is competent to report that he had knee symptomatology since service, even if he did not seek medical treatment for it, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the VA examiner should have addressed the lay statements, and thus an addendum opinion is required.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from March 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Thereafter, return the claims file to the clinician who conducted the July 2013 knee examination, if available.  If that clinician is not available, send the claims file to a physician.  If a new examination is needed, one should be scheduled.  After reviewing the claims file the clinician should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability had its onset in or is otherwise related to service? 

b. Is it at least as likely as not that the Veteran's left knee disability had its onset in or is otherwise related to service? 

In providing the requested opinions, the clinician should specifically address the following: 

* The Veteran's October 1976 left knee treatment.

* Knee treatment following the January 1984 fall.

* The Veteran's report of aching knees since the January 1984 fall on the April 1984 separation examination report.

* The Veteran's reports that he has experienced continuous knee pain since service. 

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


